IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,510-01


                        EX PARTE CECIL GENE WALKER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 14CR1504-83-01 IN THE 405TH DISTRICT COURT
                          FROM GALVESTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his plea was involuntary because he bargained

for pre-sentence jail time credits for time spent restrained by another charge. Applicant has alleged

facts that, if true, might entitle him to relief. In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE
                                                                                                       2

CRIM . PROC. art. 11.07, § 3(d). If appropriate, the trial court shall order trial counsel to respond. In

the appropriate case, the trial court may rely on its personal recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall make specific findings addressing whether

time credits for time spent in jail before the date of the offense were a part of the plea agreement. If

so, the trial court shall make findings as to whether this term’s impossibility of performance caused

Applicant’s guilty plea to be involuntary. The trial court shall also make any other findings of fact

and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim

for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the plea papers and the trial court’s supplemental findings of fact and

conclusions of law, shall be forwarded to this Court within 120 days of the date of this order. Any

extensions of time shall be obtained from this Court.

Filed: August 26, 2015
Do not publish